17-10747-mew             Doc 146          Filed 02/21/19 Entered 02/21/19 15:44:00                              Main Document
                                                        Pg 1 of 2

In re: Puble, N.V.
       Q4 2018 Report                                                              Final Post-Confirmation Status Report
                                                          Debtor
Chapter 11 Case No: 17-10747                                            4th Quarter 2018                Ending: December 21, 2018

Attom /ProfcssionaJ - Name, Address, Phone, FAX & Email:           Person responsible for report: Name1 Address. Phone, FAX & Email:
Togut, 'l;,
        • egal & Segal LLP                                          Charis C. Lapus
One Penn Plaza, Suite 3335                                          1420 Beverly Road,
New York, New York 10119                                            Suite 310
(212) 594-5000, Fax (212) 967-4258                                  McLean, VA 22101

                         SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER
Disbursements made under the Plan:                Payments to Professionals:            $46,653.29 (Togut and US Trustee Fees)
                                                  Payments to Secured Creditors:          N/A                   $
                                                  Payments to Priority Creditors:    N/A
                                                  Payments to Unsecured Creditors: $ NIA
                                                  Payments lo Equity:                   $ 250,000.00
                                                  All other plan payments: $1,844,530.00 (Pa)'!!lent to NYCB Sale 12roceedsl
                                                  TOTAL PAYMENTS UNDER PLAN: $2,141,183.29

Disbursements from Operations:
                                                                                                $2,141,183.29
TOTAL ALL DISBURSEMENTS

Date Order was entered confirming plan?            September 28, 2017

Who is the Disbursing Agent (if any)?              Togut, Segal & Segal LLP

Current with Plan Payments? Why not?               All Payments have been made under the confirmed plan.

Projected date for final decree?                  Final Decree entered on December 21, 2018, Dkt No.145

What needs to be achieved before a final
decree will be sought (attach a separate sheet
if necessary)?
                                                  Final Decree hns been entered by the Court, Case has been closed.
Provide a narrative of events thal impact
upon the ability to perform under the
reorganization plan or other significant
events that occurred during lhe reporting
oeriod (attach a seoarate sheet ifnecessarv).

Date last U.S. Trustee foe paid?                 bctober2018 (on account QI and Q2 US Trusleofees)

Amount Paid?                                      $6,500.00

I declare under penalty of perjury that the information contained in the document is true, com

  211,aorn                                                                 ls/Charis   C. Lapas
  Date                                                                    Signature of person resp tsi
                                                                          and Title President/Secretaril
This report is to befiled with the U.S. Bankruptcy Court quarterly until afinal decree is entered.
You may be required to file additional reports with the Bankruptcy Court.



Revised 2/15                              POST-CONFIRMATION STATUS REPORT                                                   UST-R9
17-10747-mew   Doc 146   Filed 02/21/19 Entered 02/21/19 15:44:00   Main Document
                                       Pg 2 of 2
